               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANKLIN EDWARD SEEGERS,                :   CIVIL NO. 1:18-CV-1343
                                        :
            Petitioner                  :   (Chief Judge Conner)
                                        :
      v.                                :
                                        :
WARDEN, USP ALLENWOOD,                  :
                                        :
            Respondent                  :

                                    ORDER

      AND NOW, this 6th day of June, 2019, upon consideration of the petition for

writ of habeas corpus (Doc. 1), and in accordance with the court’s memorandum of

the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) is DENIED.

      2.    Petitioner’s motion (Doc. 11) for summary judgment is DISMISSED.

      3.    The Clerk of Court is directed to CLOSE this case.


                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania
